DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka JP 04-187335 in view of Ibaraki JP 2004-149816. Yamaoka teaches piano wire subjected to patenting treatment that is coated with Cu and directly with Ni (Abstract). Yamaoka does not teach composition or pearlite structure. Ibaraki teaches that effective piano wire is SWRS72A (paragraph 2). It would have been obvious to one of ordinary skill in the art at the time of filing to use this alloy in Yamoaka since it is a conventional effective piano wire material. The utilized steel has claimed composition of Claim 1. See SWRS72A Datasheet (page 1). Patenting treatment would be expected to lead to pearlite structure. See Agresti WO 2012/085651 (Abstract; .
Ibaraki teaches that claimed additives (Cr) may be used in compositions comparable to SWRS72A. See Ibaraki (paragraph 58). It would have been obvious to one of ordinary skill in the art at the time of filing to further include Cr for strength or hardenability as taught by Ibaraki.
Yamaoka teaches claimed tensile strength. See Yamaoka (Table 1; e.g., 240 kgf/mm2 equals 2353 MPa).
Regarding Claim 5, Yamaoka teaches range of thickness including 100 microns Cu and 9 to 55 micron Ni (Example at page 2). It would have been obvious to one of ordinary skill in the art at the time of filing to vary each layer throughout suggested range for respective layer. In doing so, it would be expected that claimed 
Regarding Claim 9, Yamaoka teaches claimed conductivity and teaches that it is determined by fraction of Cu layer in cross-section (page 2; Table 1).
Regarding Claims 10 and 11, it would be expected that an interfacial region would form during plating and drawing that would comprise Ni/Cu. It is noted that the plating treatment in Hiroyuki appears comparable to that used by applicant to obtain such interface. The Specification appears to require adjacent placement by plating to obtain alloy layer. See Specification (paragraph 51). Thus, it would be expected that the alloy layer would be present in Yamaoka and would be the same as or substantially the same as that encompassed by the claims.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka JP 04-187335 in view of Ibaraki JP 2004-149816 in view of Nippon Mining JP 61-151914. Yamaoka .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka JP 04-187335 in view of Ibaraki JP 2004-149816 in view of Zhao USPA 2007/0232154. Yamaoka in view of Ibaraki is relied upon as set forth above in the section 103 rejection. Yamaoka in view of Ibaraki teaches using wire for battery spring (push spring cells) [Detailed Description], but does .
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the OTDP rejection over Serial No. 16/616,360 of the Office Action mailed on 12 August 2020. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 12 August 2020. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 102/103 rejection over Kodama of the Office Action mailed on 12 August 2020. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 102/103 rejection over Hiroyuki, the section 103 rejection over Hiroyuki, the section 103 rejection over Hiroyuki in view of Nippon Mining, and the section 103 rejection over Hiroyuki in view of Zhao of the Office Action mailed on 12 August 2020. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Yamaoka in view of 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
19 April 2021